DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5 – 9  directed to an invention non-elected without traverse.  Accordingly, claims 5 – 9 have been cancelled.
Allowable Subject Matter
Claims 1 – 4 and 10 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method for releasing growth factors, further comprising: 
exposing a blood sample to a sequence of one or more electric pulses to trigger release of the growth factors in the blood sample, wherein the one or more electric pulses have an electric field strength between 0.1 kV/cm and 350 kV/cm and pulse durations between 1 nanosecond and 100 microsecond, wherein calcium chloride (CaC12) is not added to the blood sample prior to or during the exposure of the blood sample to the sequence of one or more electric pulses, whereby the growth factor release is not accompanied by clotting within the blood sample; and 
collecting the released growth factors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796